Name: COMMISSION REGULATION (EEC) No 2047/93 of 27 July 1993 authorizing the trade of ozone depleting substances and products containing such substances with non-parties to the Montreal Protocol on substances that deplete the ozone layer
 Type: Regulation
 Subject Matter: chemistry;  international affairs;  trade;  natural environment
 Date Published: nan

 No L 185/20 Official Journal of the European Communities 28 . 7. 93 COMMISSION REGULATION (EEC) No 2047/93 of 27 July 1993 authorizing the trade of ozone depleting substances and products containing such substances with non-parties to the Montreal Protocol on substances that deplete the ozone layer THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 594/91 of 4 March 1991 on substances that deplete the ozone layer ('), as amended through Council Regulation (EEC) No 3952/92 of 30 December 1992 (2), Party which has notified its compliance with Articles 2, 2a to 2c and 4 of the Protocol to the UNEP Ozone Secre ­ tariat by 31 March 1993, and ' has submitted supporting data to that effect as specified in Article 7 of the Protocol , is in compliance with the relevant provisions of the Protocol and may be exempt from the controls on exports of ozone depleting substances ; Whereas several non-Parties to the Protocol and several Parties to the Protocol but non-Parties to its 1990 London amendment have submitted information and data to the UNEP Ozone Secretariat in the terms of this decision ; Whereas the provisions of this Regulation have a tempo ­ rary character and might be modified by a Commission Regulation in the light of a Decision by the Parties at their Fifth meeting ; Whereas Article 12 of Regulation (EEC) No 594/91 sets out the procedure according to which legal acts can be taken concerning the implementation of that Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee referred to in Article 12 of Regulation (EEC) No 594/91 , Having regard to Council Decision 88/540/EEC of 14 October 1988 concerning the conclusion of the Vienna Convention for the protection of the ozone layer and the Montreal Protocol on substances that deplete the ozone layer (3), and to Council Decision 91 /690/EEC of 12 December 1991 concerning the conclusion of the amendment to the Montreal Protocol on substances that deplete the ozone layer as adopted in June 1990 in London by the Parties to the Protocol (4), Whereas Articles 5, 6 (1 ) and (2) and 8 of Regulation (EEC) No 594/91 state that the Community imports from non-parties to the Protocol of controlled ozone depleting substances and of products containing such substances, and the Community exports to non-parties of such substances shall be prohibited ; Whereas Article 9 of Regulation (EEC) No 594/91 allows the Commission to permit the trade with any non-Party of controlled substances and of products which contain one or several of these substances to the extent that the non-Party is determined by a meeting of the Parties to be in full compliance with Articles 2, 2a to 2c and 4 of the Protocol and has submitted data to that effect as specified in Article 7 of the Protocol : HAS ADOPTED THIS REGULATION : Article 1 Trade with Colombia By derogation from Articles 5, 6 ( 1 ) and (2) and 8 of Regulation (EEC) No 594/91 , the trade with Colombia of controlled substances as defined in Article 2 of that Regu ­ lation and of products which contain one or several of these substances as to be defined by virtue of Article 6 (3) of that Regulation shall be permitted. Whereas the Parties have decided at their Fourth Meeting in Copenhagen in 1992 that the trade referred to in Article 4 ( 1 ) to (4 bis) of the Protocol may be permitted with Colombia in terms of Article 4 (8) of the Protocol ; Whereas the Parties have determined provisionally at this Meeting, pending a final decision at their Fifth Meeting scheduled for 15 to 26 November 1993 , that any State not Article 2 Trade with other non-parties or with parties for which the London amendment to the Protocol has not entered into force 1 . By derogation from Article 8 of Regulation (EEC) No 594/91 , the exports from the Community of controlled substances as defined in Article 2 of that Regu ­ (') OJ No L 67, 14. 3 . 1991 , p. 1 . O OJ No L 405, 31 . 12. 1992, p. 41 . 0 OJ No L 297, 31 . 10 . 1988, p. 8 . (4) OJ No L 377, 31 . 12. 1991 , p. 28 . 28 . 7. 93 Official Journal of the European Communities No L 185/21 lation to Slovakia, Solomon Islands, Gabon, Madagascar, Laos, Bahamas, Congo, Comoro, Dominica, Senegal, Peru, Jamaica, Vietnam, Lebanon, Myanmar, Ivory Coast, Suri ­ name, Dominican Republic, Lithuania, Guyana and Mali shall be permitted . ride and. 1.1.1-trichloroethane as defined in Article 2 of that Regulation to Hong Kong, Jordan, Turkey, Nica ­ ragua, Uruguay, Malta and Sudan shall be permitted. Article 3 Entry into force This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. 2. By derogation from Article 8 (2) of Regulation (EEC) No 594/91 , the exports from the Community of other fully halogenated chlorofluorocarbons, carbon tetrachlo This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 July 1993 . For the Commission Yannis PALEOKRASSAS Member of the Commission